SAYBE, J.
This is an appeal from an order or decree of the probate court setting apart to a widow her homestead exemption. The objection taken to the order or decree is that it awarded to appellant a life estate in the homestead, rather than an estate in fee absolute. If we could look to the record proper of the proceedings, which appear only as a part of what purports to be a bill of exceptions, we would be informed of the fact that appellant’s husband, the deceased owner of the premises, died in the year 1904, and so after the pertinent part of the act of December 13, 1892 (Acts 1892-93, p. 138), had been carried forward into sec. 2071 of the Code of 1896 with material change of its meaning and effect.—Jones v. Stokes, 179 Ala. 579, 60 South. 280.
In the ease thus presented to the probate court the extent of the widow’s interest in the homestead was to be determined according to the Code of 1896, and depended upon the question whether the homestead set apart to her constituted all the real estate owned in this state by the decedent at the time of his death. This was a question of fact upon which the court heard testimony, and the correctness of the court’s rulings in ad*458mitting and rejecting evidence as well as the propriety of the decree rendered can only be reviewd by a bill of exceptions. But what purports to be a bill of exceptions does not appear to have been signed by the presiding judge. We cannot therefore consider the errors alleged, and the decree must be affirmed.
Affirmed.
Dowdell, O. J., and McClellan and Somerville, JJ., concur.